AJ. ROBBINS, P.C. CERTIFIED PUBLIC ACCOUNTANTS AND CONSULTANTS 3, SUITE 201 DENVER, COLORADO 80206 CONSENT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS We hereby consent to the use in the Prospectus constituting part of this Registration Statement on Form S-4 of Applied Medical Merger Corp. of our report dated June 30, 2000 relating to the consolidated financial statements of Applied Medical Devices, Inc. and to the reference made to our firm under the caption "Experts" which appear in such documents. /s/AJ. Robbins, P.C. AJ. Robbins, P.C. Certified Public Accountants and Consultants Denver, Colorado
